DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Corrected Notice of Allowance is to correct the dependency of claim 19.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Helwig on 2/3/22.

The application has been amended as follows: 
Renumbered claim 10 (original claim 19), line 1 delete “8” and insert –1--.

Allowable Subject Matter
Claims 1, 5-7, 10-11, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the method of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious increasing the shelf life of fruit comprising the steps of: i) treating a fruit with UV light from a UV light source; ii) packaging the fruit in packaging film that allows passive permeability of gases and storage of the fruit to be stored in a modified atmosphere within the film; wherein the modified atmosphere comprises from 8% to 17% O2 and from 4% to 13% CO2 after 10 days storage at an ambient temperature, wherein the ambient temperature is from 14°C to 20°C; and wherein the modified atmosphere comprises ozone; and iii) storing the packaged fruit; wherein the shelf life of the packaged fruit is increased by at least one day when the packaged fruit is stored at an ambient temperature, wherein the ambient temperature is from 14°C to 20°C; and/or wherein the shelf life of the packaged fruit is increased by at least five days when the packaged fruit is stored at a chilled temperature, wherein the chilled temperature is from 3°C to 10°C; wherein the film is a modified atmosphere packaging (MAP) film having an oxygen transmission rate (OTR) of 20000 cc/m2/day to 60000 cc/m2/day: wherein the fruit is avocado; and wherein the fruit is treated with UV light before packaging the fruit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792